Exhibit 10.2

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

This Series A Preferred Stock Purchase Agreement (this “Agreement”) is made as
of February 14, 2018, by and among CRG Partners III L.P., CRG Partners III -
Parallel Fund “A” L.P., CRG Partners III — Parallel Fund “B” (Cayman) L.P., CRG
Partners III (Cayman) Lev AIV I L.P., and CRG Partners III (Cayman) Unlev AIV I
L.P.  (together, “CRG” or the “Purchasers”, with each of the purchasing
entities, a “Purchaser”) and Avinger, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, the Purchasers (or Affiliates thereof) and the Company have executed
that certain non-binding term sheet, dated as of January 23, 2018 (as the same
may be amended or supplemented, the “Term Sheet”), whereby the parties agree
that CRG shall convert a portion of its currently outstanding debt (including
outstanding principal amounts, together with prepayment premium and back end
fees payable in respect of such principal amounts, but excluding any accrued but
unpaid interest thereon) in the amounts set forth on Schedule A hereto (the
“Conversion”, with such converted amount, the “Conversion Amount”);

 

WHEREAS, as consideration for the Conversion, the Company shall issue to the
Purchasers in a private placement offering (the “Offering”) the Company’s
Series A Preferred Stock, par value $0.001 per share (the “Preferred Stock”),
with the rights and preferences as set forth in that certain Certificate of
Designation of the Company (the “Series A Certificate of Designation”) in the
form attached hereto as Exhibit A, in the amounts set forth on Schedule A hereto
(the “Shares”);

 

WHEREAS, the Offering is being made to “accredited investors,” as defined in
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, prior to or contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering (i) a Registration
Rights Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company agrees to provide certain registration rights with respect to the shares
of the Company’s common stock, par value $0.001 (the “Common Stock”) issuable
upon conversion of Preferred Shares (the “Underlying Shares” and together with
the Shares, the “Securities”)) in accordance with their terms, and (ii) an
Amendment No. 2 to Term Loan Agreement, attached hereto as Exhibit C (the “Loan
Amendment”), which modifies the terms of the Company’s outstanding debt to CRG;

 

NOW THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

 

1.                                      Purchase. The Purchasers hereby purchase
the number of Shares in consideration for the Conversion, equal to the
Conversion Amount divided by the Series A Original Issue Price (as defined
below), subject to the terms and conditions of this Agreement and on the basis
of the representations, warranties, covenants and agreements contained herein.

 

1

--------------------------------------------------------------------------------


 

2.                                      Closing; Delivery.

 

(a)                                 Closing. The purchase and sale of the Shares
shall take place simultaneously with the satisfaction of each of the conditions
set forth in Section 7 and Section 8 (to the extent not waived in accordance
therewith), at the offices of Wilson Sonsini Goodrich & Rosati, P.C., 650
Page Mill Road, Palo Alto, California 94304, or such other time and place as is
mutually agreed to by the Company and CRG (a “Closing,” and the date on which
such Closing occurs hereinafter referred to as the “Closing Date”).

 

(b)                                 Transaction Documents. On or before the
Closing Date, each Purchaser shall review, complete and execute this Agreement
and the Investor Certification attached hereto as Exhibit D, the Registration
Rights Agreement and the Loan Amendment (collectively with the Series A
Certificate of Designation, the “Transaction Documents”).

 

(c)                                  Conversion. Immediately upon the Closing,
the Conversion shall be effected.

 

3.                                      Representations and Warranties of the
Company. Except as set forth on the Disclosure Schedule delivered to the
Purchasers concurrently with the execution of this Agreement, the Company hereby
represents and warrants to each Purchaser, as of the Closing Date, the
following:

 

(a)                                 Organization and Qualification. The Company
and each of its subsidiaries is a corporation or other business entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, and has the requisite corporate power to own its
properties and to carry on its business as now being conducted. The Company and
each of its subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the assets, business, conditions (financial or
otherwise), results of operations or future prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”). Each subsidiary of
the Company is identified on Schedule 3(a) attached hereto.

 

(b)                                 Authorization, Enforcement, Compliance with
Other Instruments.

 

(i)                                                             The Company has
the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement and each of
the other agreements and documents that are exhibits hereto or thereto or are
contemplated hereby or thereby or necessary or desirable to effect the
transactions contemplated hereby or thereby and to issue the Securities, in
accordance with the terms hereof and thereof;

 

2

--------------------------------------------------------------------------------


 

(ii)                                                          the execution and
delivery by the Company of each of the Transaction Documents and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of Securities, have been, or will be
at the time of execution of such Transaction Document, duly authorized by the
Company’s Board of Directors, and no further consent or authorization is, or
will be at the time of execution of such Transaction Document, required by the
Company, its respective Board of Directors or its stockholders;

 

(iii)                                                       each of the
Transaction Documents will be duly executed and delivered by the Company; and

 

(iv)                                                      the Transaction
Documents when executed will constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

 

(c)                                  Capitalization. The authorized capital
stock of the Company consists of 100,000,000 shares of Common Stock and
5,000,000 shares of Preferred Stock. All of the outstanding shares of Common
Stock and of the stock of each of the Company’s subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable, free and clear
of all liens. The Underlying Shares to be issued upon conversion of the
Preferred Stock have been duly authorized by all necessary corporate action and
when issued and paid for in accordance with the terms of this Agreement and as
set forth in the Series A Certificate of Designation, such shares will be
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens and the holders shall be entitled to all rights accorded to a holder
of Common Stock. Immediately after giving effect to the Closing, the pro forma
outstanding capitalization of the Company will be as set forth under “Pro Forma
Capitalization” in Schedule 3(c). After giving effect to the Closing:

 

(i)                                                             no shares of
capital stock of the Company or any of its subsidiaries will be subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company;

 

(ii)                                                          except as set
forth on Schedule 3(c)(ii) there will be no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries;

 

(iii)                                                       all of the shares of
capital stock set forth on Schedule 3(c) under “Pro Forma Capitalization” shall
have the rights, preferences, privileges and restrictions set forth in the
Company’s Certificate of Incorporation, as in effect as of the date

 

3

--------------------------------------------------------------------------------


 

hereof (the “Certificate of Incorporation”), as amended by the Series A
Certificate of Designation and by that certain Certificate of Designation of the
Company setting forth the rights and preferences of the Series B Convertible
Preferred Stock (the “Series B Certificate of Designation”), in the form
attached hereto as Exhibit E.

 

(iv)                                                      there will be no
outstanding debt securities other than indebtedness as set forth in Schedule
3(c)(iii);

 

(v)                                                         other than pursuant
to the Registration Rights Agreement or as set forth in Schedule 3(c)(iv), there
will be no agreements or arrangements under which the Company or any of its
subsidiaries is obligated to register the sale of any of their securities under
the Securities Act;

 

(vi)                                                      there will be no
outstanding registration statements, and there will be no outstanding comment
letters from the SEC or any other regulatory agency;

 

(vii)                                                   except as provided in
this Agreement or as set forth in Schedule 3(c)(vi), there will be no securities
or instruments containing anti-dilution or similar provisions, including the
right to adjust the exercise, exchange or reset price under such securities,
that will be triggered by the issuance of the Securities; and

 

(viii)                                                no co-sale right, right of
first refusal or other similar right will exist with respect to the Securities
or the issuance and sale thereof. Upon request, the Company will make available
to the Purchasers true and correct copies of the Company’s Certificate of
Incorporation and the Company’s Bylaws, as in effect as of the date hereof (the
“Bylaws”), and the terms of all securities exercisable for Common Stock or other
capital stock of the Company and the material rights of the holders thereof in
respect thereto other than stock options issued to officers, directors,
employees and consultants.

 

(d)                                 Issuance of Shares. The Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and nonassessable, and are free and clear from all taxes,
liens and charges with respect to the issue thereof. Any Underlying Shares will
have been duly authorized and reserved for issuance and, upon conversion of the
Shares into shares of Common Stock, will be validly issued, fully paid and
nonassessable, and are free and clear from all taxes, liens and charges with
respect to the issue thereof.

 

(e)                                  No Conflicts. The execution, delivery and
performance of each of the Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the Certificate of Incorporation or the
Bylaws (or equivalent constitutive document) of the Company or any of its
subsidiaries or (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any subsidiary is a party,
except for those which would not reasonably be expected to have a

 

4

--------------------------------------------------------------------------------


 

Material Adverse Effect, or (iii) result in a material violation of any law,
rule, regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any subsidiary or
by which any property or asset of the Company or any subsidiary is bound or
affected. Neither the Company nor any of its subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, Bylaws or any
other constitutive documents. Except for those violations or defaults which
would not reasonably be expected to have a Material Adverse Effect, neither the
Company nor any subsidiary is in violation of any term of or in default under
any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or any subsidiary. The business of the Company and its subsidiaries is
not being conducted, and shall not be conducted in violation of any law,
ordinance or regulation of any governmental entity, except for any violation
which would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable state
securities laws and the rules of the Principal Market, neither the Company nor
any of its subsidiaries is required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement or the other Transaction Documents in
accordance with the terms hereof or thereof. Except as set forth on Schedule
3(e), neither the execution and delivery by the Company of the Transaction
Documents, nor the consummation by the Company of the transactions contemplated
hereby or thereby, will require any notice, consent or waiver under any contract
or instrument to which the Company or any subsidiary is a party or by which the
Company or any subsidiary is bound or to which any of their assets is subject.
The Company is unaware of any facts or circumstance, which might give rise to
any of the foregoing.

 

(f)                                   Absence of Litigation. Except as set forth
on Schedule 3(f), there is no action, suit, claim, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation before or by any court, public board, governmental or
administrative agency, self-regulatory organization, arbitrator, regulatory
authority, stock market, stock exchange or trading facility (an “Action”) now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company or any of its subsidiaries. For the purpose of this Agreement, the
knowledge of the Company means the knowledge of the officers of the Company
(both actual or knowledge that they would have had upon reasonable
investigation).

 

(g)                                  Acknowledgment Regarding Purchaser’s
Purchase of the Shares. The Company acknowledges and agrees that each Purchaser
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated hereby and thereby.

 

(h)                                 No General Solicitation. Neither the
Company, nor any of its Affiliates, nor, to the knowledge of the Company, any
person acting on its or their behalf, has

 

5

--------------------------------------------------------------------------------


 

engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Shares.
With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser. For purposes of
this Agreement, “Affiliate” means, with respect to any person, any other person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such person, as such terms are
used in and construed under Rule 144 under the Securities Act (“Rule 144”).

 

(i)                                     No Integrated Offering. Neither the
Company, nor any of its Affiliates, nor to the knowledge of the Company, any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Shares under the
Securities Act or cause this offering of the Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act.

 

(j)                                    Employee Relations. Neither Company nor
any subsidiary is involved in any labor dispute nor, to the knowledge of the
Company, is any such dispute threatened. Neither Company nor any subsidiary is
party to any collective bargaining agreement. The Company’s and/or its
subsidiaries’ employees are not members of any union, and the Company believes
that its and its subsidiaries’ relationship with their respective employees is
good.

 

(k)                                 Intellectual Property Rights. Except as set
forth on Schedule 3(k), the Company and each of its subsidiaries owns,
possesses, or has rights to, all Intellectual Property necessary for the conduct
of the Company’s and its subsidiaries’ business as now conducted, except as such
failure to own, possess or have such rights would not reasonably be expected to
result in a Material Adverse Effect and (ii) there are no unreleased liens or
security interests which have been filed, or which the Company has received
notice of, against any of the patents owned or licenses to the Company.
Furthermore, (A) to the Company’s knowledge, there is no infringement,
misappropriation or violation by third parties of any such Intellectual
Property, except as such infringement, misappropriation or violation would not
result in a Material Adverse Effect; (B) there is no pending or, to the
Company’s knowledge, threatened, action, suit, proceeding or claim by others
challenging the Company’s or any of its subsidiaries’ rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (C) the Intellectual Property owned by
the Company and its subsidiaries, and to the Company’s knowledge, the
Intellectual Property licensed to the Company and its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity, enforceability or scope of any such
Intellectual Property, and, to the Company’s knowledge, there are no facts which
would form a reasonable basis for any such claim; (D) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company or any of its subsidiaries infringes, misappropriates or
otherwise

 

6

--------------------------------------------------------------------------------


 

violates any Intellectual Property or other proprietary rights of others,
neither the Company nor any of its subsidiaries has received any notice of such
claim and, to the Company’s knowledge, there are no other facts which would form
a reasonable basis for any such claim, except for any action, suit, proceeding
or claim as would not be reasonably expected to have a Material Adverse Effect;
and (E) to the Company’s knowledge, no employee of the Company or any of its
subsidiaries is in or has ever been in violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of its
subsidiaries or actions undertaken by the employee while employed with the
Company or any of its subsidiaries, except as such violation would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, (A) the Company and
its subsidiaries have disclosed to the U.S. Patent and Trademark Office (USPTO)
all information known to the Company to be relevant to the patentability of its
inventions in accordance with 37 C.F.R. Section 1.56, and (B) neither the
Company nor any of its subsidiaries made any misrepresentation or concealed any
information from the USPTO in any of the patents or patent applications owned or
licensed to the Company, or in connection with the prosecution thereof, in
violation of 37 C.F.R. Section 1.56. Except as would not reasonably be expected
to have a Material Adverse Effect and to the Company’s knowledge, (A) there are
no facts that are reasonably likely to provide a basis for a finding that the
Company or any of its subsidiaries does not have clear title or valid license or
sublicense rights to the patents or patent applications owned or licensed to the
Company or other proprietary information rights as being owned by, or licensed
or sublicensed to, as the case may be, the Company or any of its subsidiaries,
(B) no valid issued U.S. patent is or would be infringed by the activities of
the Company or any of its subsidiaries relating to products currently or
proposed to be manufactured, used or sold by the Company or any of its
subsidiaries and (C) there are no facts with respect to any issued patent owned
or licensed to the Company that would cause any claim of any such patent not to
be valid and enforceable in accordance with applicable regulations.
“Intellectual Property” shall mean all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, domain names, technology and know-how.

 

(l)                                     Environmental Laws.

 

(i)                                                             The Company and
each subsidiary has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company or any subsidiary,
except for

 

7

--------------------------------------------------------------------------------


 

litigation, notices of violations, formal administrative proceedings or
investigations, inquiries or information requests that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect. For purposes of this Agreement, “Environmental Law” means any
national, state, provincial or local law, statute, rule or regulation or the
common law relating to the environment or occupational health and safety,
including without limitation any statute, regulation, administrative decision or
order pertaining to (i) treatment, storage, disposal, generation and
transportation of industrial, toxic or hazardous materials or substances or
solid or hazardous waste; (ii) air, water and noise pollution; (iii) groundwater
and soil contamination; (iv) the release or threatened release into the
environment of industrial, toxic or hazardous materials or substances, or solid
or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles;
(vii) health and safety of employees and other persons; and
(viii) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste. As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended.

 

(ii)                                                          To the knowledge
of the Company, there is no material environmental liability with respect to any
solid or hazardous waste transporter or treatment, storage or disposal facility
that has been used by the Company or any subsidiary.

 

(iii)                                                       The Company and its
subsidiaries (i) have received all permits, licenses or other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses except to the extent that the failure to have such permits, licenses
or other approvals would not have a Material Adverse Effect, and (ii) are in
compliance, in all material respects, with all terms and conditions of any such
permit, license or approval.

 

(m)                             Authorizations; Regulatory Compliance. The
Company and each of its subsidiaries holds, and is operating in compliance with,
all authorizations, licenses, permits, approvals, clearances, registrations,
exemptions, consents, certificates and orders of any governmental authority and
supplements and amendments thereto (collectively, “Authorizations”) required for
the conduct of its business and all such Authorizations are valid and in full
force and effect and neither the Company nor any of its subsidiaries is in
material violation of any terms of any such Authorizations, except, in each
case, as would not reasonably be expected to have a Material Adverse Effect; and
neither the Company nor any of its subsidiaries has received notice of any
revocation or modification of any such Authorization, or has reason to believe
that any such Authorization will not be renewed in the ordinary course, except
to the extent that any such revocation, modification, or non-renewal would not
be reasonably expected to have a Material Adverse Effect. The Company and each
of its subsidiaries is in

 

8

--------------------------------------------------------------------------------


 

compliance with all applicable federal, state, local and foreign laws,
regulations, orders and decrees, except as would not reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its subsidiaries
has received any unresolved FDA Form 483, notice of adverse filing, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (“FDA”), or any other federal, state, local, or foreign
governmental or regulatory authority, alleging or asserting noncompliance with
the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) or comparable
applicable law. The Company and each of its subsidiaries, and to the Company’s
knowledge, each of their respective directors, officers, employees and agents,
is and has been in material compliance with applicable health care laws,
including, to the extent applicable, without limitation, the Federal Food, Drug
and Cosmetic Act (21 U.S.C. § 301 et seq.), the federal Anti-kickback Statute
(42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729 et
seq.), the criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), the Civil
Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Health Insurance Portability
and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the
Health Information Technology for Economic and Clinical Health Act of 2009 (42
U.S.C. § 17921 et seq.), the exclusion laws (42 U.S.C. § 1320a-7), Medicare
(Title XVIII of the Social Security Act), Medicaid (Title XIX of the Social
Security Act), and the Patient Protection and Affordable Care Act of 2010, as
amended by the Health Care and Education Affordability Reconciliation Act of
2010, including without limitation the Physician Payments Sunshine Act (42
U.S.C. § 1320a-7h), and the regulations promulgated pursuant to such laws, and
comparable state laws (collectively, “Health Care Laws”). Neither the Company
nor any of its subsidiaries has received notice of any ongoing claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from any Governmental Authority or third party alleging that any product
operation or activity is in material violation of any Health Care Laws or
Authorizations and has no knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding. Neither the Company nor any of its
subsidiaries has received notice that any governmental authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and has no knowledge that any such governmental authority is
considering such action. The Company and each of its subsidiaries has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments thereto
as required by any Health Care Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company nor any of its subsidiaries has, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has

 

9

--------------------------------------------------------------------------------


 

initiated or conducted any such notice or action. Neither the Company nor any of
its subsidiaries is a party to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
or similar agreements, or has any reporting obligations pursuant to any such
agreement, plan or correction or other remedial measure entered into with any
Governmental Authority. Neither the Company, its subsidiaries nor their
officers, directors, employees, agents or contractors has been or is currently
suspended, disbarred or excluded from participation in the Medicare and Medicaid
programs or any other state or federal health care program or in human clinical
research.

 

(n)                                 Title. Neither the Company nor any of its
subsidiaries owns any real property. Except as set forth on Schedule 3(n), each
of the Company and its subsidiaries has good and marketable title to all of its
personal property and assets, free and clear of any restriction, mortgage, deed
of trust, pledge, lien, security interest or other charge, claim or encumbrance
which would have a Material Adverse Effect. Except as set forth on Schedule
3(n), with respect to properties and assets it leases, each of the Company and
its subsidiaries is in compliance with such leases and holds a valid leasehold
interest free of any liens, claims or encumbrances which would have a Material
Adverse Effect.

 

(o)                                 No Material Restrictions, Breaches, etc.
Neither Company nor any subsidiary is subject to any charter, corporate or other
legal restriction, or any judgment, decree, order, rule or regulation which in
the judgment of the Company’s officers has had, or is reasonably expected in the
future to have, a Material Adverse Effect. Neither Company nor any subsidiary is
in breach of any contract or agreement which breach, in the judgment of the
Company’s officers, has had, or is reasonably expected to have a Material
Adverse Effect.

 

(p)                                 Tax Status. The Company and each subsidiary
has made and filed (taking into account any valid extensions) all federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company or such subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. To the knowledge
of the Company, there are no unpaid taxes in any material amount claimed to be
due from the Company or any subsidiary by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(q)                                 Certain Transactions. Except for arm’s
length transactions pursuant to which the Company or any subsidiary makes
payments in the ordinary course of business upon terms no less favorable than it
could obtain from third parties, none of the officers, directors, or employees
of the Company or any subsidiary is a party to any transaction with the Company
or any subsidiary (other than for services as

 

10

--------------------------------------------------------------------------------


 

employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

(r)                                    Rights of First Refusal. Except as set
forth on Schedule 3(c)(i) or Schedule 3(r), the Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
stockholders of the Company, underwriters, brokers, agents or other third
parties.

 

(s)                                   Insurance. The Company has insurance
policies of the type and in amounts customarily carried by organizations
conducting businesses or owning assets similar to those of the Company and its
subsidiaries. There is no material claim pending under any such policy as to
which coverage has been questioned, denied or disputed by the underwriter of
such policy.

 

(t)                                    SEC Reports. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 15(d) thereof (or that it would
have been required to file by Section 15(d) of the Exchange Act if its duty to
file thereunder had not been automatically suspended) (collectively, the “SEC
Reports”) for the two (2) years preceding the date hereof (or such shorter
period since the Company was first required by law or regulation to file such
material).

 

(u)                                 Financial Statements. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments. The pro forma financial information and the related notes, if any,
included in the SEC Reports have been properly compiled and prepared in
accordance with the applicable requirements of the Securities Act and the
regulations promulgated thereunder and fairly present in all material respects
the information shown therein, and the assumptions used in the preparation
thereof are reasonable and the adjustments used therein are appropriate to give
effect to the transactions and circumstances referred to therein.

 

11

--------------------------------------------------------------------------------


 

(v)                                 Material Changes. Since the respective date
of the latest balance sheet of the Company included in the financial statements
contained within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there have been no events, occurrences or developments that have
had or would reasonably be expected to have a Material Adverse Effect with
respect to the Company, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables, accrued
expenses and other liabilities incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the financial statements of the Company pursuant to GAAP or to be disclosed
in filings made with the SEC, (iii) the Company has not materially altered its
method of accounting or the manner in which it keeps its accounting books and
records, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued in the ordinary course
pursuant to existing Company stock option or stock purchase plans or executive
and director corporate arrangements disclosed in the SEC Reports, (vi) there has
not been any change or amendment to, or any waiver of any material right under,
any material contract under which the Company, or any of its assets are bound or
subject, and (vii) except for the issuance of the Securities contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company, its businesses, properties, operations or financial
condition, as applicable, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed in the SEC Reports.

 

(w)                               Transactions With Affiliates and Employees.
None of the officers or directors of the Company and, to the Company’s
knowledge, none of the employees of the Company, is a party to any transaction
with the Company or to a transaction contemplated by the Company (other than for
services as employees, officers and directors) that would be required to be
disclosed by the Company pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act, except as contemplated by the Transaction Documents or
set forth in the SEC Reports.

 

(x)                                 Listing and Maintenance Requirements.  The
Common Stock is registered pursuant to Section 12(b) of the Exchange Act, and
the Company has taken no action designed to terminate the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration. Except
as set forth in the SEC Reports, the Company has not, in the previous twelve
(12) months, received (i) written notice from the Nasdaq Global Market (or such
other market or exchange on which the Common Stock is then listed or traded)
(the “Principal Market”) that the Company is not in compliance with the listing
or maintenance requirements of Principal Market that would result in immediate
delisting or (ii) any notification, Staff Delisting Determination, or Public
Reprimand Letter (as

 

12

--------------------------------------------------------------------------------


 

such terms are defined in applicable listing rules of the Principal Market) that
requires a public announcement by the Company of any noncompliance or deficiency
with respect to such listing or maintenance requirements. Except as set forth in
the SEC Reports, the Company is in compliance with all listing and maintenance
requirements of the Principal Market on the date hereof.

 

(y)                                 Sarbanes-Oxley. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it.

 

(z)                                  Disclosure Controls. The Company has
established and maintains disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) and such controls and procedures
are effective in ensuring that material information relating to the Company,
including its subsidiaries, is made known to the principal executive officer and
the principal financial officer.

 

(aa)                          Off-Balance Sheet Arrangements. There is no
transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its SEC Reports (including, for purposes hereof, any
that are required to be disclosed in a Form 10) and is not so disclosed or that
otherwise would have a Material Adverse Effect.

 

(bb)                          Foreign Corrupt Practices. Neither the Company and
its subsidiaries, nor to the Company’s knowledge, any agent or other person
acting on behalf of the Company and its subsidiaries, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of the Foreign Corrupt Practices Act of 1977, as amended.

 

(cc)                            Brokers’ Fees. Neither of the Company nor any of
its subsidiaries has any liability or obligation to pay any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement.

 

(dd)                          Disclosure Materials. The SEC Reports and the
Disclosure Materials taken as a whole do not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

(ee)                            Investment Company. The Company is not required
to be registered as, and is not an Affiliate of, and immediately following the
Closing will not be required to register as, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

13

--------------------------------------------------------------------------------


 

(ff)                              Reliance. The Company acknowledges that the
Purchaser is relying on the representations and warranties made by the Company
hereunder and that such representations and warranties are a material inducement
to the Purchaser purchasing the Shares. The Company further acknowledges that
without such representations and warranties of the Company made hereunder, the
Purchasers would not enter into this Agreement.

 

(gg)                            U.S. Real Property Holding Corporation. The
Company is not now and has never been at any point since January 1, 2013 a
“United States real property holding corporation” as defined in the Internal
Revenue Code of 1986, as amended (the “Code”), and any applicable regulations
promulgated thereunder.

 

4.                                      Representations, Warranties and
Agreements of the Purchasers. Each Purchaser represents and warrants to, and
agrees with, the Company the following:

 

(a)                                 Organization; Authority.  Such Purchaser is
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement performance by such Purchaser of the transactions
contemplated hereby have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. This Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)                                 Own Account. Such Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Purchaser Status. At the time such
Purchaser was offered the Securities, it was, and as of the date hereof it is,
and on each date on which it converts any Shares, it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.

 

(d)                                 Experience of Such Purchaser. Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment. Such Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, financial condition and results of
operations of the Company, and materials relating to the offer and sale of the
Securities, that have been requested by such Purchaser or its advisors, if any.
Such Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk.

 

(e)                                  General Solicitation. Such Purchaser is not
purchasing the Shares as a result of any advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to such Purchaser’s knowledge, any other general solicitation or general
advertisement.

 

(f)                                   Access to Information. Such Purchaser
acknowledges that it has had the opportunity to review the Transaction Documents
(including all exhibits and schedules thereto) and the SEC Reports and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Shares and the merits and risks of
investing in the Shares; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

(g)                                  Certain Transactions and Confidentiality.
Other than consummating the transactions contemplated hereunder, such Purchaser
has not directly or indirectly, nor has any Person acting on behalf of or
pursuant to any understanding with such Purchaser, executed any purchases or
sales, including Short Sales (as defined below), of the securities of the
Company during the period commencing as of the time that such Purchaser first
received a term sheet (written or oral) from the Company or any other Person
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution hereof.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate

 

15

--------------------------------------------------------------------------------


 

portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other persons party
to this Agreement or to such Purchaser’s representatives (including, without
limitation, its officers, directors, partners, legal and other advisors,
employees, agents and affiliates), bound by a duty of confidentiality to such
Purchaser and whom such Purchaser has taken reasonable actions to cause them to
maintain such confidentiality, such Purchaser has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for the
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future. For purposes of this
Agreement, “Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

 

(h)                                 No Governmental Review. Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(i)                                     No Conflicts. The execution, delivery
and performance by such Purchaser of this Agreement and the consummation by such
Purchaser of the transactions contemplated hereby will not (i) result in a
violation of the organizational documents of such Purchaser or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Purchaser, except in the case of
clauses (ii) and (iii) above, for such that are not material and do not
otherwise affect the ability of such Purchaser to consummate the transactions
contemplated hereby.

 

(j)                                    No Legal, Tax or Investment Advice. Such
Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares.

 

5.                                      Transfer Restrictions. The Purchaser
acknowledges and agrees as follows:

 

16

--------------------------------------------------------------------------------


 

(a)                                 Neither the Shares nor the Underlying Shares
have been registered for sale under the Securities Act, in reliance on the
private offering exemption in Section 4(a)(2) thereof; other than as expressly
provided in the Registration Rights Agreement, the Company does not currently
intend to register the Shares under the Securities Act at any time in the
future; and the undersigned will not immediately be entitled to the benefits of
Rule 144 with respect to the Shares or the Underlying Shares.

 

(b)                                 The Purchaser understands that there are
substantial restrictions on the transferability of the Securities that the
certificates representing the Securities shall bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such certificates or other instruments):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES
LAWS.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A LOCK-UP PERIOD IN THE EVENT OF A PUBLIC OFFERING AS SET FORTH
IN THE SERIES A PURCHASE AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF
THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND LOCK-UP PERIOD ARE BINDING ON TRANSFEREES
OF THESE SHARES.

 

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Securities issued to such Purchaser shall bear a customary
“Affiliates” legend.

 

The first paragraph of the legend set forth above shall be removed and the
Company shall issue a certificate without such legend to the holder of the
Securities upon which it is stamped, if (a) such Securities are sold pursuant to
a registration statement under the Securities Act, or (b) such holder delivers
to the Company an opinion of counsel, reasonably acceptable to the Company, that
a

 

17

--------------------------------------------------------------------------------


 

disposition of the Securities is being made pursuant to an exemption from such
registration and that the Securities, after such transfer, shall no longer be
“restricted securities” within the meaning of Rule 144.

 

6.                                      Covenants and Other Rights.

 

(a)                                 Listing of Common Stock. The Company shall
promptly secure the listing of the Underlying Shares upon each national
securities exchange and automated quotation system that requires an application
by the Company for listing, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and shall maintain such listing,
so long as any other shares of Common Stock shall be so listed. The Company
shall use its reasonable best efforts to maintain the Common Stock’s listing on
the Principal Market. Neither the Company nor any of its Subsidiaries shall take
any action that would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market, unless the Common Stock
is immediately thereafter traded on the New York Stock Exchange, the NYSE MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, or the Nasdaq Capital
Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 6(a).

 

(b)                                 Stockholder Approval.  As promptly as
reasonably practicable following the date of this Agreement, and in any event no
later than May 15, 2018, the Company shall prepare and file with the SEC a
definitive proxy statement on Schedule 14A (as amended or supplemented from time
to time, such definitive proxy statement the “Proxy Statement”) and hold a
meeting of its stockholders no later than June 30, 2018, to obtain the approval
of its stockholders of the issuance of the Underlying Shares upon conversion of
the Shares, and such other stockholder approvals as may be required under the
rules and regulations of Nasdaq (such approvals, the “Stockholder Approval”).
The Company shall cause the Proxy Statement to comply as to form in all material
respects with the requirements of the Exchange Act and the rules and regulations
promulgated thereunder. Each of the Company and Investor shall use its
reasonable best efforts to respond as promptly as reasonably practicable to any
comments of the SEC with respect to the Proxy Statement. The Proxy Statement
shall include a recommendation of the Company’s Board of Directors that the
Company’s stockholders vote in favor of the issuance of the Underlying Shares. 
The Company shall promptly notify the Purchasers in writing upon the receipt of
any comments from the SEC or its staff or any request from the SEC or its staff
for amendments or supplements to any preliminary proxy statement filed prior to
the Proxy Statement or on the Proxy Statement and shall promptly provide the
Purchasers with a copy of all written correspondence between the Company or any
representatives of the Company, on the one hand, and the SEC or its staff, on
the other hand, with regard to the such materials. The Company shall give the
Purchasers and their counsel a reasonable opportunity to review and comment on
any preliminary proxy statement and the Proxy Statement, including all
amendments and supplements thereto, prior to filing such documents with the SEC.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Market Standstill.  Each Purchaser hereby
agrees not to offer, sell, contract to sell, pledge or otherwise dispose of, (or
enter into any transaction that is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise) by such Purchaser or
any affiliate of such Purchaser or any person in privity with such Purchaser or
any affiliate of such Purchaser), directly or indirectly, including the filing
(or participation in the filing) of a registration statement with the SEC in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, and the rules and regulations of the SEC promulgated thereunder
with respect to, any shares of capital stock of the Company or any securities
convertible into, or exercisable or exchangeable for such capital stock, or
publicly announce an intention to effect any such transaction, until one
(1) year after the date of the underwriting agreement for the Public Offering
(as defined below) (the “Lock-Up Period”), other than: (i) transactions relating
to shares of Common Stock or other securities acquired in the Public Offering or
in open market transactions after the completion of the Public Offering;
(ii) transfers of shares of Common Stock or any security convertible into Common
Stock as a bona fide gift or charitable contribution; (iii) conversion of the
Preferred Stock into Common Stock; (iv) transfers of Common Stock or securities
convertible into or exchangeable for Common Stock to any affiliate (as such term
is defined in Rule 405 of the Securities Act, as amended), limited partners,
general partners, limited liability company members or stockholders of such
Purchaser, or to any wholly owned subsidiary of such Purchaser, provided that in
the case of any transfer or distribution pursuant to this clause (iv) the
recipient agrees to be bound in writing by the same restrictions set forth
herein for the duration of the Lock-Up Period and any such transfer shall not
involve a disposition for value; (v) transfers pursuant to a bona fide third
party tender offer, merger, consolidation or other similar transaction made to
all holders of the Company’s securities involving a “change of control” (as
defined below) of the Company occurring after the consummation of the Public
Offering that has been approved by the board of directors of the Company;
provided, that if the tender offer, merger, consolidation or other such
transaction is not completed, the securities shall remain subject to the
restrictions contained in this Section 6(c) agreement; and (vi) transfers of the
Preferred Stock or Underlying Shares in connection with any transfer by
Purchaser of its interests in the loans under the Loan Agreement, as such may be
amended from time to time, and provided that in the case of any transfer or
distribution pursuant to this clause (vi) the recipient agrees to be bound in
writing by the same restrictions set forth herein for the duration of the
Lock-Up Period. The foregoing provisions shall apply only if all officers and
directors of the Company are subject to the same restrictions and the Company
uses commercially reasonable efforts to obtain a similar agreement from all
stockholders individually owning more than five percent (5%) of the Company’s
outstanding Common Stock. Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply pro rata to all Purchasers subject to such agreements, based on the
number of shares subject to such agreements.  For purposes of this Section 6(c),
“change of control” means

 

19

--------------------------------------------------------------------------------


 

the consummation of any bona fide third party tender offer, merger,
consolidation or other similar transaction the result of which is that any
“person” (as defined in Section 13(d)(3) of the Exchange Act), or group of
persons, other than the Company, becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of more than 50% of total voting
power of the voting stock of the Company.

 

(d)                                 Tax Treatment of Preferred Stock.  The
Company covenants and agrees that, unless required pursuant to a final
determination (within the meaning of Section 1313 of the Code, (i) the Preferred
Stock constitutes stock that participates in corporate growth to a significant
extent within the meaning of Section 1.305-5(a) of the Treasury Regulations and
therefore shall not be treated as preferred stock for purposes of Section 305 of
the Code and the Treasury Regulations thereunder, and (ii) for U.S. federal and
applicable state income and withholding tax purposes no dividends shall be
treated as having been paid with respect to the Preferred Stock unless and until
paid in cash with respect to the Preferred Stock. Each of the parties hereto
shall file all tax returns and determine all taxes consistent with such
treatment and shall not take any action that is inconsistent with such treatment
unless otherwise required by a final determination (within the meaning of
Section 1313(a) of the Code).

 

7.                                      Conditions to Company’s Obligations at
Closing. The Company’s obligation to complete the sale and issuance of the
Shares and deliver the Shares to each Purchaser, individually shall be subject
to the following conditions to the extent not waived by the Company:

 

(a)                                 Representations and Warranties. The
representations and warranties made by the Purchasers in Section 4 hereof shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.

 

(b)                                 Performance. Each Purchaser shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to such Closing Date.

 

(c)                                  Receipt of Executed Documents. Each
Purchaser shall have executed and delivered to the Company each of the
Transaction Documents that requires its signature.

 

8.                                      Conditions to Purchasers’ Obligations at
Closing. Each Purchaser’s obligation to accept delivery of the Shares and to
effect the Conversion shall be subject to the following conditions to the extent
not waived by CRG:

 

(a)                                 Representations and Warranties Correct. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such

 

20

--------------------------------------------------------------------------------


 

representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of this Agreement and as of the
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date.

 

(b)                                 Performance. The Company shall have
performed in all material respects all obligations and covenants herein required
to be performed by it on or prior to such Closing Date.

 

(c)                                  Receipt of Executed Transaction Documents.
(i) The Company shall have executed and delivered to the Purchasers each of the
Transaction Documents, and (ii) CRG shall have executed and delivered to the
Company each of the Transaction Documents that require its signature.

 

(d)                                 Certificate. The Chief Executive Officer of
the Company shall execute and deliver to the Purchasers to the effect that the
representations and warranties of the Company in Section 3 hereof are true and
correct (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of this Agreement and as of the
Closing Date and that the Company has satisfied in all material respects all of
the conditions set forth in this Section 8.

 

(e)                                  Opinion.  Purchasers shall have received
any opinions of the Company’s counsel that are requested by Purchaser, dated as
of the Closing Date, in a form reasonably satisfactory to Purchasers.

 

(f)                                   Good Standing. The Company and each of its
subsidiaries is a corporation or other business entity duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation.

 

(g)                                  Judgments. No judgment, writ, order,
injunction, award or decree of or by any court, or judge, justice or magistrate,
including any bankruptcy court or judge, or any order of or by any governmental
authority, shall have been issued, and no action or proceeding shall have been
instituted by any governmental authority, enjoining or preventing the
consummation of the transactions contemplated hereby.

 

(h)                                 No Suspension. No suspension of trading
shall have been imposed by the Nasdaq Capital Market, the SEC or any other
governmental regulatory body with respect to public trading in the Common Stock.

 

(i)                                     Public Offering. The Company shall
contemporaneously close an underwritten public offering of its Series B
Convertible Preferred Stock and warrants with gross equity proceeds of at least
$15,000,000, as set forth in the Form S-1 File No.: 333-222517, or such other
amount or equity financing satisfactory to CRG (the “Public Offering”).

 

21

--------------------------------------------------------------------------------


 

(j)                                    Series A Certificate of Designation. The
Company shall have filed the Series A Certificate of Designation with the State
of Delaware.  The
“Series A Conversion Price” applicable to the Preferred Stock shall equal the
lower of (a) the closing price per share of the Common Stock on the day of
pricing the Public Offering and (b) the initial conversion price of the Series B
Convertible Preferred Stock and the “Series A Original Issue Price” shall be
$1,000 per share of Preferred Stock.

 

(k)                                 Nasdaq LAS. The Company shall have provided
the Purchasers with a written confirmation from the Principal Market that the
staff of the Principal Market shall have completed its review of the Listing of
Additional Shares Notification form submitted by the Company in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents (the “Listing of Additional Shares Form”).

 

9.                                      Indemnification.

 

(a)                                 The Company agrees to indemnify and hold
harmless each Purchaser, and its directors, officers, shareholders, members,
partners, employees and agents (and any other persons with a functionally
equivalent role of a person holding such titles notwithstanding a lack of such
title or any other title), each person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other persons with a functionally equivalent role of a person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person, from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of the Company’s
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the Company
of any covenant or agreement made by the Company, contained herein or in any
other any other Disclosure Materials; provided, however, that the Company will
not be liable in any such case to the extent and only to the extent that any
such loss, liability, claim, damage, cost, fee or expense arises out of or is
based upon the inaccuracy of any representations made by such indemnified party
in this Agreement.

 

(b)                                 Each Purchaser, severally and not jointly,
agrees to indemnify and hold harmless the Company and its directors, officers,
shareholders, members, partners, employees and agents (and any other persons
with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such indemnified person (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other persons with
a functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses

 

22

--------------------------------------------------------------------------------


 

whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened, and including in settlement of any litigation, but only if such
settlement is effected with the written consent of Purchaser) insofar as such
losses, liabilities, claims, damages, costs, fees and expenses are primarily
based upon or primarily arise out of the Purchaser’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or material breach by the Purchaser of any covenant or
agreement made by the Purchaser, contained herein or in any other document
delivered by the Purchaser in connection with this Agreement.

 

(c)                                  Promptly after receipt by an indemnified
party under this Section 9 of notice of the commencement of any Action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 9, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party otherwise than under this Section 9. In case any such
Action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein, and to the extent that it may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party; provided, however, if the defendants in
any such Action include both the indemnified party and the indemnifying party
and either (i) the indemnifying party or parties and the indemnified party or
parties mutually agree or (ii) representation of both the indemnifying party or
parties and the indemnified party or parties by the same counsel is
inappropriate under applicable standards of professional conduct due to actual
or potential differing interests between them, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses
and to otherwise participate in the defense of such Action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
Action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 9 for any
reasonable legal or other expenses subsequently incurred by such indemnified
party in connection with the defense thereof unless (i) the indemnified party
shall have employed counsel in connection with the assumption of legal defenses
in accordance with the proviso to the next preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel in such circumstance), (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise

 

23

--------------------------------------------------------------------------------


 

or consent to the entry of any judgment with respect to any pending or
threatened Action in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified parties are actual or potential
parties to such Action) unless such settlement, compromise or consent includes
an unconditional release of each indemnified party from all liability arising
out of such Action, or (ii) be liable for any settlement of any such Action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with its written consent or if there be a final
judgment of the plaintiff in any such Action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

 

10.                               Binding Effect. The Purchaser hereby
acknowledges and agrees that this Agreement shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.

 

11.                               Independent Nature of Purchasers’ Obligations
and Rights. The obligations of each Purchaser under this Agreement are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under this Agreement. Nothing contained herein and no action
taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group, or are deemed affiliates (as such term is defined under
the Exchange Act) with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

12.                               No Third-Party Beneficiaries. This Agreement
is intended only for the benefit of the parties hereto and their respective
successors and permitted assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

13.                               Amendments and Waivers. Except as set forth in
Section 7 and Section 8, any term of this Agreement may be amended, terminated
or waived only with the written consent of the Company and each of the
Purchasers. Any amendment or waiver effected in accordance with this Section 13
shall be binding upon each Purchaser and each transferee of the Shares (or the
Common Stock issuable upon conversion thereof), each future holder of all such
securities, and the Company.

 

14.                               Notices. Any notice, consents, waivers or
other communication required or permitted to be given hereunder shall be in
writing and will be deemed to have been delivered: (i) upon receipt, when
personally delivered; (ii) upon receipt when sent by certified mail, return
receipt requested, postage prepaid; (iii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iv) when sent, if by e-mail,
(provided that such sent e-mail is kept on file (whether electronically or
otherwise) by the sending party and the sending party does not receive an
automatically generated message from the recipient’s

 

24

--------------------------------------------------------------------------------


 

e-mail server that such e-mail could not be delivered to such recipient); or
(v) one (1) Business Day after deposit with an overnight courier service with
next day delivery specified, in each case, properly addressed to the party to
receive the same. For purposes of this Agreement, “Business Day” means a day,
other than a Saturday or Sunday, on which banks in New York City are open for
the general transaction of business. The addresses, facsimile numbers and email
addresses for such communications shall be:

 

(a)                                 if to the Company, at

 

Avinger, Inc.

400 Chesapeake Drive

Redwood City, CA 94063

Attention: Chief Executive Officer

Facsimile: 650-363-2401

E-mail: jsoinski@avinger.com

 

with a copy to (which shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati, P.C.L

650 Page Mill Road

Palo Alto, CA 94304

Attention: Philip Oettinger

Facsimile: 650-461-6811

Email: poettinger@wsgr.com

 

or

 

(b)                                 if to CRG, at

 

CRG

1000 Main Street, Suite 2500

Houston, TX 77002

Attention: General Counsel

Facsimile: 713-209-7351

Email: adorenbaum@crglp.com

 

with a copy to (which shall not constitute notice):

 

Cooley LLP

101 California St., 5th Floor

San Francisco, CA 94111

Attention: Gian Michele a’Marca

Facsimile: (415) 693-2222

Email: gmamarca@cooley.com

 

(or, in any case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 14). Any notice or
other communication given by certified mail shall be deemed given at the time of

 

25

--------------------------------------------------------------------------------


 

certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

15.                               Assignability. This Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser, and the transfer or assignment of the Shares shall be made only in
accordance with all applicable laws.

 

16.                               Applicable Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to the principles thereof relating to the conflict of laws.

 

17.                               Arbitration. The parties agree to submit all
controversies to arbitration in accordance with the provisions set forth below
and understand that:

 

(a)                                 Arbitration shall be final and binding on
the parties.

 

(b)                                 The parties are waiving their right to seek
remedies in court, including the right to a jury trial.

 

(c)                                  Pre-arbitration discovery is generally more
limited and different from court proceedings.

 

(d)                                 The arbitrator’s award is not required to
include factual findings or legal reasoning and any party’s right to appeal or
to seek modification of rulings by arbitrators is strictly limited.

 

(e)                                  The panel of arbitrators will typically
include a minority of arbitrators who were or are affiliated with the securities
industry.

 

(f)                                   All controversies which may arise between
the parties concerning this Agreement shall be determined by arbitration
pursuant to the rules then pertaining to the Financial Industry Regulatory
Authority in New York City, New York. Judgment on any award of any such
arbitration may be entered in the Supreme Court of the State of New York or in
any other court having jurisdiction of the person or persons against whom such
award is rendered. Any notice of such arbitration or for the confirmation of any
award in any arbitration shall be sufficient if given in accordance with the
provisions of this Agreement. The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them. The prevailing party, as
determined by such arbitrators, in a legal proceeding shall be entitled to
collect any costs, disbursements and reasonable attorney’s fees from the other
party. Prior to filing an arbitration, the parties hereby agree that they will
attempt to resolve their differences first by submitting the matter for
resolution to a mediator, acceptable to all parties, and whose expenses will be
borne equally by all parties. The mediation will be held in the County of New
York, State of New York, on an expedited basis. If the parties cannot
successfully resolve their differences through mediation within sixty (60) days
from the receipt of the written notice of a matter from the notifying party, the
matter will be resolved by

 

26

--------------------------------------------------------------------------------


 

arbitration. The arbitration shall take place in the County of New York, State
of New York, on an expedited basis.

 

18.                               Form D; Blue Sky Qualification. The Company
agrees to timely file a Form D with respect to the Securities and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the Purchaser
at such Closing under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of such actions promptly upon
request of any Purchaser.

 

19.                               Use of Pronouns. All pronouns and any
variations thereof used herein shall be deemed to refer to the masculine,
feminine, neuter, singular or plural as the identity of the person or persons
referred to may require.

 

20.                               Securities Laws Disclosure; Publicity. The
Company shall not publicly disclose the name of any Purchaser or an Affiliate of
any Purchaser, or include the name of any Purchaser or an Affiliate of any
Purchaser in any press release or filing with the SEC (other than the
Registration Statement) or any regulatory agency or principal trading market,
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with (A) any registration statement
contemplated by the Registration Rights Agreement and (B) the filing of final
Transaction Documents with the SEC or (ii) to the extent such disclosure is
required by law, request of the staff of the SEC or of any regulatory agency or
principal trading market regulations, in which case the Company shall provide
the Purchasers with prior written notice of such disclosure permitted under this
sub-clause (ii) from and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company or any of its respective officers, directors, employees or agents, that
is not disclosed in the Press Release unless a Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information.
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in this Section 20, such
Purchaser will maintain the confidentiality of all disclosures made to it in
connection with such transactions (including the existence and terms of such
transactions).

 

21.                               Non-Public Information. Except for information
(including the terms of this Agreement and the transactions contemplated hereby)
that will be disclosed in any filing with the SEC within four (4) Business Days
of the Closing, the Company shall not and shall cause each of its officers,
directors, employees and agents, not to, provide any Purchaser with any
material, non-public information regarding the Company without the express
written consent of such Purchaser.

 

22.                               Miscellaneous.

 

(a)                                 This Agreement, together with the other
Transaction Documents and any confidentiality agreement between the Purchaser
and the Company, constitute the entire agreement between the Purchaser and the
Company with respect to the

 

27

--------------------------------------------------------------------------------


 

Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

(b)                                 The representations and warranties of the
Company and the Purchasers made in this Agreement shall survive the execution
and delivery hereof and delivery of the Shares.

 

(c)                                  If the Shares are certificated and any
certificate or instrument evidencing any Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Company’s transfer agent of such
loss, theft or destruction and the execution by the holder thereof of a
customary lost certificate affidavit of that fact and an agreement to indemnify
and hold harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

(d)                                 Each of the parties hereto shall pay its own
fees and expenses (including the fees of any attorneys, accountants, appraisers
or others engaged by such party) in connection with this Agreement and the
transactions contemplated hereby, whether or not the transactions contemplated
hereby are consummated.

 

(e)                                  This Agreement may be executed in one or
more original or facsimile or by an e-mail which contains a portable document
format (.pdf) file of an executed signature page counterparts, each of which
shall be deemed an original, but all of which shall together constitute one and
the same instrument and which shall be enforceable against the parties actually
executing such counterparts. The exchange of copies of this Agreement and of
signature pages by facsimile transmission or in .pdf format shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by e-mail of a document in pdf format shall
be deemed to be their original signatures for all purposes.

 

(f)                                   Each provision of this Agreement shall be
considered separable and, if for any reason any provision or provisions hereof
are determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Agreement.

 

28

--------------------------------------------------------------------------------


 

(g)                                  Paragraph titles are for descriptive
purposes only and shall not control or alter the meaning of this Agreement as
set forth in the text.

 

(h)                                 Each Purchaser hereby agrees to furnish the
Company such other information as the Company may request prior to the Closing
with respect to its purchase of Shares hereunder.

 

23.                               Public Disclosure. No Purchaser nor any
officer, manager, director, member, partner, stockholder, employee, Affiliate,
affiliated person or entity of a Purchaser shall make or issue any press
releases or otherwise make any public statements or make any disclosures to any
third person or entity with respect to the transactions contemplated herein and
will not make or issue any press releases or otherwise make any public
statements of any nature whatsoever with respect to the Company without the
Company’s express prior approval. The Company has the right to withhold such
approval in its sole discretion.

 

[Signature Page to Follow]

 

29

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

 

COMPANY:

 

 

 

AVINGER, INC.

 

 

 

By

/s/ Jeffrey M. Soinski

 

Name:

Jeffrey M. Soinski

 

Title:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

 

CRG:

 

 

 

CRG PARTNERS III L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

By:

/s/ Nathan Hukill

 

Name: Nathan Hukill

 

Title: Authorized Signatory

 

 

 

CRG PARTNERS III—PARALLEL FUND “A” L.P.

 

By CRG PARTNERS III—PARALLEL FUND “A” GP L.P., its General Partner

 

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Nathan Hukill

 

 

Name: Nathan Hukill

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

 

CRG:

 

 

 

CRG PARTNERS III — PARALLEL FUND “B” (CAYMAN) L.P.

 

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

 

 

By:

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

Witness

/s/ Nicole Nesson

 

Name: Nicole Nesson

 

 

 

CRG PARTNERS III (CAYMAN) LEV AIV L.P.

 

By CRG Partners III (CAYMAN) GP L.P., its General Partner

 

By CRG Partners III GP LLC, its General Partner

 

 

 

By:

/s/ Nathan Hukill

 

Name:

Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

Witness

/s/ Nicole Nesson

 

Name: Nicole Nesson

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or caused to be executed on
their behalf by an agent there unto duly authorized, this Agreement as of the
date first above written.

 

 

CRG:

 

 

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

By:

/s/ Nathan Hukill

 

Name:

 Nathan Hukill

 

Title:

Authorized Signatory

 

 

 

Witness:

/s/ Nicole Nesson

 

Name: Nicole Nesson

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT A

 

SERIES A CERTIFICATE OF DESIGNATION

 

[Intentionally Omitted]

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

Execution Version

 

EXHIBIT C

 

AMENDMENT NO. 2 TO TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ACCREDITED INVESTOR CERTIFICATION

 

Accredited Investor Certification.  The undersigned makes one of the following
representations regarding its net worth and certain related matters and has
checked the applicable representation:

 

o

 

(i)

 

The undersigned is a trust with total assets in excess of $5,000,000 whose
purchase is directed by a person with such knowledge and experience in financial
and business matters that such person is capable of evaluating the merits and
risks of the prospective investment.

 

 

 

 

 

o

 

(ii)

 

The undersigned is a bank, insurance company, investment company registered
under the United States Investment Company Act of 1940, as amended (the
“Companies Act”), a broker or dealer registered pursuant to Section 15 of the
United States Securities Exchange Act of 1934, as amended, a business
development company, a Small Business Investment Company licensed by the United
States Small Business Administration, a plan with total assets in excess of
$5,000,000 established and maintained by a state for the benefit of its
employees, or a private business development company as defined in
Section 202(a)(22) of the United States Investment Advisers Act of 1940, as
amended.

 

 

 

 

 

o

 

(iii)

 

The undersigned is an employee benefit plan and either all investment decisions
are made by a bank, savings and loan association, insurance company, or
registered investment advisor, or the undersigned has total assets in excess of
$5,000,000 or, if such plan is a self-directed plan, investment decisions are
made solely by persons who are accredited investors.

 

 

 

 

 

x

 

(iv)

 

The undersigned is a corporation, partnership, business trust, not formed for
the purpose of acquiring the Securities, or an organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”),
in each case with total assets in excess of $5,000,000.

 

 

 

 

 

o

 

(v)

 

The undersigned is an entity in which all of the equity owners (in the case of a
revocable living trust, its grantor(s)) qualify under any of the above
subparagraphs, or, if an individual, each such individual has a net worth1,
either individually or upon a joint basis with such individual’s spouse, in
excess of $1,000,000 (within the meaning of such terms as used in the

 

--------------------------------------------------------------------------------

1                                           For purposes of this certification,
“net worth” means the excess of total assets, excluding an individual’s primary
residence, at fair market value over total liabilities, including such
individual’s mortgage or any other liability secured by his or her primary
residence only if and to the extent that it exceeds the value of the primary
residence.

 

--------------------------------------------------------------------------------


 

 

 

 

 

definition of “accredited investor” contained in Rule 501 under the Securities
Act), or has had an individual income2 in excess of $200,000 for each of the two
most recent years, or a joint income with such individual’s spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year.

 

 

 

 

 

o

 

(vi)

 

The undersigned cannot make any of the representations set forth in paragraphs
“i” through “v” above.

 

--------------------------------------------------------------------------------

2                                           For purposes of this certification,
“income” means adjusted gross income, as reported for federal income tax
purposes, increased by the following amounts:  (a) the amount of any tax exempt
interest income received, (b) the amount of losses claimed as a limited partner
in a limited partnership, (c) any deduction claimed for depletion, (d) amounts
contributed to an IRA or Keogh retirement plan, (e) alimony paid, and (f) any
amounts by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 1202 of
the Internal Revenue Code.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SERIES B CERTIFICATE OF DESIGNATION

 

--------------------------------------------------------------------------------